motion to reconsider and to vacate the arbitrator's award, which the
                 district court denied. This appeal followed.
                             The district court did not err in confirming the award and
                 denying appellant's motion to vacate it. Appellant did not demonstrate
                 that the arbitrator overlooked statutory requirements or manifestly
                 disregard the law in denying appellant's claim to rescind the contract and
                 awarding damages to respondent.       Health Plan of Nev., Inc. v. Rainbow
                 Med., LLC, 120 Nev. 689, 695, 100 P.3d 172, 176-77 (2004) (providing that
                 an arbitration award will only be reversed if there is a statutory ground
                 for reversal or the arbitrator manifestly disregarded the law). Respondent
                 complied with the statutory disclosure requirements and while
                 respondent's strict compliance with NRS 116.4118, NRS 116.4119, NRS
                 116.12065, and NRS 116B.300 is less clear, because there is a colorable
                 argument that respondent either substantially complied with these
                 statutes or that any noncompliance does not warrant rescission, reversal
                 is not warranted on this ground. Health Plan, 120 Nev. at 698, 100 P.3d
                 at 178 (explaining that if there is a colorable justification for the outcome,
                 the arbitration award will be confirmed).
                             Further, the arbitrator did not manifestly disregard the law or
                 the contract in concluding that there was no material difference in the way
                 the Cosmopolitan was constructed or that there was no unreasonable
                 delay in the construction. Clark Cnty. Sch. Din. v. Rolling Plains Constr.,
                 Inc., 117 Nev. 101, 104, 16 P.3d 1079, 1081 (2001) (providing that this
                 court reviews de novo a district court's application of the manifest
                 disregard standard). Additionally the arbitrator did not disregard the
                 contractual requirement that appellant have an opportunity to inspect the
                 unit prior to closing because respondent provided appellant with such an


SUPREME COURT
        OF
     NEVADA
                                                        2
(0) I947A    e
                   opportunity    Id. Lastly, the arbitrator did not manifestly disregard the
                   law in calculating damages. Id. Accordingly, we
                                 ORDER the judgment of the district court AFFIRMED.




                                                             Saitta




                                                                  AtkuusAti f             J.
                                                             Pickering



                   cc:   Hon. Elissa F. Cadish, District Judge
                         John Walter Boyer, Settlement Judge
                         Snell & Wilmer, LLP/Las Vegas
                         Mont E. Tanner
                         Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    el.